United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2792
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Joe Angel Pena

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                           Submitted: February 9, 2015
                            Filed: February 13, 2015
                                  [Unpublished]
                                 ____________

Before BYE, BRIGHT, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Joe Angel Pena pled guilty to one count of conspiracy to distribute 500 grams
or more of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),
and 846. The district court1 sentenced Pena to 262 months in prison. On appeal,
Pena challenges only the substantive reasonableness of his sentence. Having
jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291, we affirm.

       In May 2012, law enforcement initiated an investigation of certain inmates
within the Oak Park Heights Correctional Facility, a state prison located in
Minnesota, who were coordinating drug trafficking activities with individuals outside
the prison. Law enforcement learned that Pena, an inmate at Oak Park Heights, had
been communicating with co-conspirator Naomi Ellingson through letters and
telephone calls to arrange the distribution of large quantities of methamphetamine in
Minnesota and Iowa. Pena arranged for suppliers to meet Ellingson at various
locations to provide her with methamphetamine. Ellingson distributed the
methamphetamine to customers, including co-conspirator Michael Grove. Pena
received a portion of the proceeds from the drug operation.

       In July 2013, an indictment was filed in the District of Minnesota charging
Pena, Ellingson, and Grove with one count of conspiracy to distribute 500 grams or
more of a mixture and substance containing a detectable amount of methamphetamine
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. Pena pled guilty to the
conspiracy charge. He faced a mandatory minimum sentence of 20 years in prison
under § 841(b)(1)(A) based on a prior felony drug conviction in 2006.

       At sentencing, the district court determined that Pena qualified as a career
offender under U.S.S.G. § 4B1.1 and calculated a base offense level of 37. Taking
into account a three-level reduction for acceptance of responsibility, the district court
arrived at an offense level of 34 and a criminal history category of VI, resulting in a
Guidelines range of 262-327 months in prison. The district court sentenced Pena to


      The Honorable Patrick J. Schiltz, United States District Judge for the District
      1


of Minnesota.

                                          -2-
262 months in prison—22 months above the mandatory minimum sentence of 20
years—as well as 10 years of supervised release. Pena appeals the substantive
reasonableness of the district court’s sentence.

        In reviewing the substantive reasonableness of a sentence, “whether inside or
outside the Guidelines range, we apply a deferential abuse-of-discretion standard.”
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (citation omitted)
(internal quotation marks omitted). “An abuse of discretion occurs when: (1) a court
fails to consider a relevant factor that should have received significant weight; (2) a
court gives significant weight to an improper or irrelevant factor; or (3) a court
considers only the appropriate factors but in weighing them commits a clear error of
judgment.” United States v. Williams, 624 F.3d 889, 896-97 (8th Cir. 2010). The
appropriate factors for the district court to consider in imposing a sentence are set
forth in 18 U.S.C. § 3553(a).

       Pena argues that the district court erred by placing too much weight on the
seriousness of his offense and his extensive criminal history, and too little weight on
mitigating factors, such as his difficult upbringing. “The district court has wide
latitude to weigh the § 3553(a) factors in each case and assign some factors greater
weight than others in determining an appropriate sentence.” United States v. Bridges,
569 F.3d 374, 379 (8th Cir. 2009). Thus, a sentencing court “may give some factors
less weight than a defendant prefers or more to other factors but that alone does not
justify reversal.” United States v. Anderson, 618 F.3d 873, 883 (8th Cir. 2010).

       Here, the district court applied the § 3553(a) factors in a detailed manner and
set forth a reasoned, thorough explanation for imposing a 262-month sentence.
Pena’s sentence is lengthy. However, the record on our review does not justify
reversal.

      AFFIRMED.
                       ______________________________


                                         -3-